F I L E D
                                                        United States Court of Appeals
                                                                Tenth Circuit
                  UNITED STATES COURT OF APPEALS
                                                               NOV 10 2003
                               TENTH CIRCUIT
                                                           PATRICK FISHER
                                                                    Clerk

RAY LINDSEY,

      Plaintiff - Appellant,

v.
                                                 No. 03-7038
FBI OFFICES; U.S. ATTORNEY                 (D.C. No. 02-CV-193-P)
OFFICES; DEPARTMENT OF                        (E.D. Oklahoma)
JUSTICE; JEAN, Agent; RODGERS,
Head Counsel; HUFF, Co-Director;
THE POLICE DEPARTMENT OF
HEALDTON, past and present;
TYSON’S CRIME FAMILY, of Little
Rock, Arkansas; BILL LASSITOR’S
CRIME FAMILY, of Little Rock,
Arkansas; BROWN’S CRIME
FAMILY, of Carter County,
Oklahoma a/k/a Dixie Mafia;
HEARTLAND NURSING HOMES;
JOHN SHELTON a/k/a Roy Spears;
MERCY HOSPITAL, at Ardmore;
DR. TROOP; DR. BARBOUR; THE
POLICE DEPARTMENT OF
HEALDTON, of Latin descent, and
their families, as they’re all involved;
BOB, a Mercy Hospital
Administrator; NOVELLA, Claude
Wood’s Aunt; CHRISTY AYCOX;
DR. NEWEY; READ’S WAL-MART
CRIME FAMILY; CARTER
COUNTY DEPUTY, known as Hoss;
M&M FENCE CO., its owners,
employees, stockholders, families;
EARL, past Carter County
Undersheriff (he was involved in the
evidence locker deal too); HARVY
 BURKHART; BELL WRECKER;
 BULLOCKS EXPRESS; GREAT
 WEST CASUALTY COMPANY;
 JANET DOE, daughter of an Ardmore
 Police Department Officer Brass,

          Respondents-Appellees.




                           ORDER AND JUDGMENT *


Before EBEL, HENRY, and HARTZ, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously to decide this case on the briefs without oral argument. See Fed. R.

App. P. 34(a)(2)(C). The case is therefore ordered submitted without oral

argument.

      Ray Lindsey filed a lawsuit seeking actual damages, punitive damages,

injunctive relief, and a “smart money award” as a result of the FBI’s and the

various federal defendants’ conspiring with approximately 75 identified and

unidentified defendants for the murder of his brother, Danny Lindsey, his mother,

Flora Woods, and the attempted murder of Mr. Lindsey himself. He seeks $8

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.


                                        -2-
million in actual damages, $8 million in punitive damages, an $8 million “smart

money award,” class action certification, unspecified injunctive relief, and the

removal of the federal defendants from their employment.

      Several of the defendants filed various motions to dismiss Mr. Lindsey’s

complaint. The district court ruled that Mr. Lindsey had not alleged any injury

that would support a RICO claim. The court also determined that Mr. Lindsey

failed to demonstrate actual state action by defendants who are not officials of the

state. With regard to Mr. Lindsey’s conspiracy claims, the district court found

that Mr. Lindsey failed to show a deprivation of his civil rights as a result of the

conspiracy. Finally, the district court found that Mr. Lindsey failed to allege any

personal participation of the named defendants or to “demonstrate an actual

conspiracy or that those persons acted under color of state law.” Rec. doc. 111

(Dist. ct. order filed Feb. 12, 2003) at 9. The district court also denied Mr.

Lindsey’s motions for reconsideration. Mr. Lindsey now appeals.

      On appeal, Mr. Lindsey appeals all issues decided by the district court. In

addition, he raises various new issues on appeal, which we will not address for

failure to raise them before the district court, McDonald v. Kinder-Morgan, Inc.,

287 F.3d 992, 999 (10th Cir. 2002) (noting that absent “extraordinary

circumstances,” we do not consider arguments raised for the first time on appeal).

He also alleges that the district court judge acted with bias and prejudice, and that



                                          -3-
he conspired with the defendants when he granted the motions to dismiss in an

attempt to cover up the lies of the defendants. Mr. Lindsey also seeks to proceed

in forma pauperis before this court.

      “We review de novo the district court’s grant of a 12(b)(6) motion to

dismiss.” Moffett v. Halliburton Energy Servs., Inc., 291 F.3d 1227, 1231 (10th

Cir. 2002) (internal quotation marks omitted). We liberally construe Mr.

Lindsey’s pro se pleadings. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972)

(per curiam).

      We have reviewed the numerous filings by Mr. Lindsey presented to this

court, the briefs on appeal, the district court order, and the entire record before

us. We AFFIRM the granting of the defendants’ motions to dismiss all of the

outstanding claims against all of the defendants for substantially the same reasons

set forth in the district court’s thorough order dated Feb.12, 2003, a copy of

which is attached. We DENY Mr. Lindsey’s motion to proceed in forma pauperis.

All other outstanding motions are denied.



                                                Entered for the Court,

                                                Robert H. Henry
                                                Circuit Judge




                                          -4-